FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MILAUDI KARBOAU,                                 No. 11-35987

               Plaintiff - Appellant,            D.C. No. 6:11-cv-00679-JO

  v.
                                                 MEMORANDUM *
CITY OF PORTLAND; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Former federal detainee Milaudi Karboau appeals pro se from the district

court’s judgment dismissing his action under the Alien Tort Statute, 28 U.S.C.

§ 1350, alleging violations of Article 36 of the Vienna Convention on Consular




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Relations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Karboau’s action because Article 36 of

the Vienna Convention on Consular Relations does not create a private right of

action. See Cornejo v. County of San Diego, 504 F.3d 853, 855 (9th Cir. 2007)

(“Article 36 does not create judicially enforceable rights.”).

      The district court did not abuse its discretion in dismissing without leave to

amend because the complaint cannot be cured by amendment. See Lopez v. Smith,

203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (setting forth standard of review

and explaining that leave to amend should be given unless the deficiencies in the

complaint cannot be cured by amendment).

      AFFIRMED.




                                           2                                   11-35987